Title: To Thomas Jefferson from Wilson Miles Cary, 4 June 1784
From: Cary, Wilson Miles
To: Jefferson, Thomas



My dear Sir
Richmond 4th. of June 1784.

Not having had the pleasure of seeing you for some Time, and your appointment to the Court of France having been notified to us lately, I could not neglect felicitating you on your Embassy so honourable to yourself, and I trust so beneficial to your Country, by our Friend Mr. Short who has kindly promised to deliver this. My son Wilson called upon me a Day or two since on his Way to Goochland to visit his Lady and Mrs. Carr. It gives me singular happiness to do Justice to that Ladys Merits. Her good Sense and amiable disposition has endeared her to all of my Family. And now Sir I must crave leave to wish you every felicity that this thorny World can bestow upon you, and to assure you with what  sincerity I have the Honour to be Dr. Sir Your Most Affectionate & obedient Svt.,

Wilson Miles Cary


Jenny Carys Health is very precarious tho she has brought us a fine Boy. His name Wilson Jefferson.
